Exhibit 99.3 Quarterly report for period ended September 30, 2012 · Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 · Board of Directors' Report on the State of the Company's Affairs for the period ending September 30, 2012 · Interim Financial Statements as at September 30, 2012 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 The information contained in these report constitutes a translation of the report published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. 2 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 Update to Chapter A (Description of Company Operations) 1 of the Periodic Report for 2011 ("Periodic Report") of "Bezeq" - The Israel Telecommunication Corporation Ltd. ("the Company") 1. Description of the general development of Bezeq Group's business Section 1.1 - Bezeq Group activities and business development Section 1.1.1 – General Beginning April 9, 2012, the Company holds all the shares of Walla!, further to completion of a full tender offer for the shares of Walla! held by the public (regarding this, see update to Section 1.1.2). Following are details of the current holdings in the Company including fully diluted holdings, assuming exercise of all the options allotted to the Group’s employees and managers as at September 30, 2012 and November 6, 2012: Percentage of holdings Shareholders As at September 30, 2012 As at November 6, 2012 Fully diluted as at November 6, 20121 B Communications (through B Tikshoret)2 % % % The public % % % Section 1.1.2 - Mergers and acquisitions Concerning the full tender offer for Walla! shares - pursuant to publication of the full tender offer for the purchase of all the shares in Walla! held by shareholders from the public, on April 5, 2012 the tender offer was accepted by the majority stipulated in the Companies Law (of the number of shares offered for sale, 12,980,972 shares accounting for 28.45% of the share capital of Walla!, notice of acceptance was received for 11,371,893 shares, accounting for 24.92% of the share capital of Walla!), and accordingly all the shares of Walla! that were held by the public were acquired, so that subsequent to the acquisition and beginning April 15, 2012, Walla! was delisted from the Tel Aviv Stock Exchange and became a private company wholly owned by the Company. Regarding this, also see Note 4.1 to the Company's consolidated financial statements for the period ended September 30, 2012. Section 1.4 - Distribution of dividends Section 1.4.2 - Distribution of a dividend On April 24, 2012, the General Meeting of the Company's shareholders (further to a recommendation of the Board of Directors from March 14, 2012), approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 1,074 million, which on the determining date for the distribution (May 4, 2012) amounts to NIS 0.3951788 per share and 39.51788% of the Company's issued and paid-up share capital. The dividend was paid on May 21, 2012. Together with this distribution, the third portion of the special distribution, in the amount of NIS 500 million, was paid, which on the determining date for the distribution (May 4, 2012) amounts to NIS 0.1839752 per share and 18.39752% of the Company's issued and paid-up share capital (regarding this, also see the update to Section 1.4.3). 1 The update is in accordance with Article 39A of the Securities Regulations (Periodic and Immediate Reports), 5730-1970, and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the periodic report. The update relates to the Company's periodic report for the year 2011 and refers to the section numbers in Chapter A (Description of Company Operations) in the said periodic report. 2 The calculation of full dilution assumes that all the allotted options will be exercised into shares. In view of the mechanism of net exercise of stock appreciation rights in the plan for managers and senior employees of the Group from November 2007 and the employee stock option plan (2010) this assumption is only theoretical, since in practice, the recipients exercising the stock options, will not be allotted all the shares deriving from them, but only shares of an amount that reflects the financial benefit embedded in the stock options. 3 From the total holdings described above, 3,000,000 shares are held jointly by the Chairman of the Board of Directors, Mr. Shaul Elovitch, and his brother Mr. Josef Elovitch, the Company's controlling shareholders (in concatenation). 72,360 shares are held by Mrs. Iris Elovitch, wife of controlling shareholder Shaul Elovitch, and 11,566 shares are held by Mrs. Irena Elovitch, daughter-in-law of Shaul Elovitch. These holdings amount to a total of 0.11% of all holdings in the Company. 3 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 On September 6, 2012, the General Meeting of the Company's shareholders (further to a recommendation of the Board of Directors from August 1, 2012), approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 997 million, which on the determining date for the distribution (September 23, 2012) is NIS 0.3659618 per share and 36.59618% of the Company's issued and paid-up share capital. The dividend was paid on October 10, 2012. Together with this distribution, the fourth portion of the special distribution was paid in the amount of NIS 500 million, which on the determining date for the distribution (September 23, 2012) amounted to NIS 0.1835315 per share and 18.35315% of the Company's issued and paid-up share capital (regarding this, also see the update to Section 1.4.3). The outstanding, distributable profits at the reporting date amount to NIS 342 million.4 Section 1.4.3 - Distribution that is not in compliance with the earnings test On March 29, 2012 and on April 4, 2012, two objections were filed in the Economic Department of the Tel Aviv District Court to the continuation of payments in respect of the distribution which is not in compliance with the earnings test which was approved by the same court on March 31, 2011. The motions were filed by two holders of Debentures (Series 5) of the Company who had also filed a similar objection in 2011 and an application to be included therein as detailed in the Periodic Report for 2011. The Company submitted its response to the objections, rejecting the arguments detailed in the objections, and requesting the court to dismiss the objections in limine and in substance. On May 14, 2012, the court decided to dismiss the aforementioned objections, and as requested by the Company, on May 22, 2012, the court stated that as per its decision from May 14, 2012, there is no need for the Company to apply to the court before payment of each of the remaining portions of the special dividend, which the court approved on March 31, 2011. The Company therefore intends to continue to pay the distributions as it has in the past, while reviewing its compliance with the repayment ability test prior to the payments, and without this review necessitating any further application by the Company to the court. Regarding this, also see the Company's Immediate Report dated May 15, 2012, and supplementary immediate reports to this report dated May 21, 2012, May 22, 2012, and May 30, 2012, presented here by way of reference. It should be noted that during August-September 2012, various motions were filed in the Tel Aviv District Court (Economic Department) by the same entities which had filed the above-mentioned objections, expressing a possible objection with regard to the distribution of the fourth portion of the Special Distribution. However, at a court hearing which took place on September 24, 2012, these entities announced that they are no longer insistent on conducting the proceeding, and the fourth portion was distributed on time, as detailed in the update to Section 1.4.2. 4 Subject to complying with the distribution tests. 4 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 Section 1.5 - Financial information concerning Bezeq Group's operations Section 1.5.4 - Principal results and operational data A. Bezeq Fixed Line (the Company's operations as a domestic carrier) Q3 2012 Q2 2012 Q1 2012 Q4 2011 Q3 2011 Q22011 Q1 2011 Revenues (NIS millions) Operating profit (NIS millions) Depreciation and amortization (NIS millions) (EBITDA((NIS millions)(7) Net profit (NIS millions) Cash flow from operating activities (NIS millions) Payments for investments in property, plant & equipment and intangible assets (NIS millions) (6) Proceeds from sale of property, plant & equipment and intangible assets (NIS millions) (6) 96 22 46 40 68 48 72 Free cash flow (NIS millions) (1)(8) Number of active subscriber lines at end of period (in thousands) (2) Average monthly revenue per line (NIS) (ARPL)(3) 73 73 74 70 78 77 79 No. of outgoing minutes (millions) No. of incoming minutes (millions) No. of internet subscribers at end of period (thousands) (2) % of subscribers using NGN services out of total Internet subscribers connected to the NGN network (%)(4) 60
